      Case 6:19-cv-00266-ADA-JCM Document 1 Filed 04/16/19 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF TEXAS, WACO DIVISION

 AMERICAN INCOME LIFE                            §
 INSURANCE COMPANY,                              §
                                                 §
        Plaintiff,                               §
                                                 §                     6:19-cv-266
 v.                                              §   Civil Action No. _ _ _ _ __
                                                 §
 JOHN V. HARTIN,                                 §
                                                 §
        Defendant.                               §

                         PLAINTIFF'S ORIGINAL COMPLAINT

       COMES NOW Plaintiff, American Income Life Insurance Company ("AIL" or "the

Company") and files its Original Complaint against John V. Hartin, Defendant, in the

above styled and numbered action. In support thereof, Plaintiff respectfully shows the

Court the following:

                                         I.    PARTIES

       1.     Plaintiff, AIL, is a corporation incorporated in Indiana with its principal place

of business at 1200 Wooded Acres Drive, Waco, Texas 76710.

      2.      Defendant, John V. Hartin is an individual who may be served with process

at his residence located at 122 E. Sego Lily Drive, Sandy, Utah 84070 or wherever he

may be found.

                                   II.        JURISDICTION

      3.      This court has diversity jurisdiction over the parties, as the Plaintiff is a

citizen of the States of Texas and Indiana, and the Defendant is a citizen of Utah.

Complete diversity exists between the parties. 28 U.S.C. § 1332(a)(1).




PLAINTIFF AMERICAN INCOME LIFE
INSURANCE COMPANY'S ORIGINAL COMPLAINT                                             Page 1 of 11
      Case 6:19-cv-00266-ADA-JCM Document 1 Filed 04/16/19 Page 2 of 11




       4.     The amount in controversy, including attorney's fees reasonably necessary

to prosecute the suit, are in excess of $75,000.00. Additionally, this suit seeks injunctive

relief as between the parties. The value of the proprietary, confidential information AIL

seeks to enjoin Hartin from using is in excess of $75,000.00.

                                       Ill.   VENUE

       5.     Venue is proper in the Western District of Texas, located in Waco,

McLennan County, Texas because the parties contracted and agreed to venue in the

federal court located in McLennan County, Texas. See Exh. 1, Agent Contract.

                                 IV.     BACKGROUND

       6.     Plaintiff, American Income Life Insurance Company, is one of the nation's

largest supplemental life insurance providers. In order to sell those policies, AIL contracts

with independent contractor insurance agents to work with its customers.          An Agent

Contract governs the relationship between AIL and the independent contractor. See Exh.

1, Agent Contract. The Agent Contract details both All's and the agent's obligations to

each other. See Exh. 1, Agent Contract.

Hartin's Obligations

      7.      In the Agent Contract between AIL and Hartin, Hartin agreed that he would

use all records provided to him by AIL only for the purposes of selling life insurance for

AIL, and he recognized specifically that he would

      use all business records, policyholder records, and records of leads, prospects or
      memberships of organizations, only for the business purposes of American
      Income Life Insurance Company ("the Company"), to hold such records in
      confidence, and to comply with any and all applicable privacy laws regarding such
      records, and to recognize that such records are the property of the Company
      whether paid for or created by the efforts of the Company, the state general agent,
      the agent, or any other person, and to surrender such records to the Company
      upon request, without retaining copies.


PLAINTIFF AMERICAN INCOME LIFE
INSURANCE COMPANY'S ORIGINAL COMPLAINT                                           Page 2 of 11
       Case 6:19-cv-00266-ADA-JCM Document 1 Filed 04/16/19 Page 3 of 11




Exh. 1, Agent Contract at 1, "Obligations of Agent" (a) (emph. added).

        8.       Hartin also agreed that he would "never attempt to induce representatives

of the Company to end their respective relationships with the Company, or to breach their

respective contracts with the Company." Id. at 1, "Obligations of Agent" (c).

        9.       He also agreed to never take any action that would harm AIL. Id. at 1,

"Obligations of Agent" (c), (e).

        10.      Additionally, Hartin agreed that he would not maintain a contract or

appointment with any company other than AIL while an agent of AIL. Id. at 1, "Obligations

of Agent" (f).

       11.       Hartin understood and agreed that information he received from AIL

regarding customers, leads, and All's policies, procedures, and business was

confidential and proprietary information that AIL permitted Hartin to use while under

contract with AIL. Hartin agreed not to disclose any of All's confidential and proprietary

information to anyone other than employees that had a need to know the information and

that the nondisclosure of the information survived the termination of his contract. Id. at 3,

"Non-Disclosure of Information."

       12.       AIL provides its agents with confidential, proprietary information via

secured, password protected attachments to emails.             All's confidential, proprietary

information includes, but is not limited to, leads, referral lists, customer lists, agent lists,

and documents with sales methods designed to teach the AIL agents how to successfully

sell insurance products. The information is not disclosed to individuals or entities outside

of AIL and its agents and has been developed and cultivated over decades with

considerable time and expense to AIL.


PLAINTIFF AMERICAN INCOME LIFE
INSURANCE COMPANY'S ORIGINAL COMPLAINT                                              Page 3 of 11
      Case 6:19-cv-00266-ADA-JCM Document 1 Filed 04/16/19 Page 4 of 11




Hartin Solicited Other Agents to Leave in Violation of Agent Contract

       13.    On or about January 2, 2019, AIL learned that Hartin had been soliciting

other AIL agents to terminate their relationships with the Company.

       14.    On information and belief, Hartin actively recruited and induced no less than

19 AIL agents to end their contract or relationships with AIL and instead join him in selling

insurance products for an AIL competitor. The following is a list of AIL agents that Hartin,

in violation of the Agent Contract, successfully solicited in August and November of 2018:

      August 2018:

              a.   Brock Emery;

              b.   Jason Morris;

              C.   Brianna Morris;

              d.   Cameron Hall;

              e.   Jordan Brown;

              f.   Elijah Hingham;

              g.   Robert Jones;

              h.   Aaron McEntire;

              i.   Magdalena Leal;

             j.    Dallen Wilkins;

             k.    Clay Nix;

             I.    Jesse Campbell;

             m.    Adam Hale; and

             n.    Garrisan Cantwell.




PLAINTIFF AMERICAN INCOME LIFE
INSURANCE COMPANY'S ORIGINAL COMPLAINT                                           Page 4 of 11
      Case 6:19-cv-00266-ADA-JCM Document 1 Filed 04/16/19 Page 5 of 11




       November 2018:

               a.   Roy Stephens;

               b.   Isaiah Tademy;

               C.   Steven Reeves;

               d.   Nicholas Simons; and

               e.   Jordan Pryer.

       15.     Upon information and belief, while inducing AIL agents to work for a rival

insurance company, Hartin wrongfully used and misappropriated All's customer lists,

leads, referral lists, agent lists, and documents containing All's sales methods given to

AIL agents to assist them in selling insurance products.

       16.     Hartin thus breached his Agent Contract by engaging in activities expressly

prohibited by the Agent Contract.       Finally, by misappropriating and misusing All's

confidential trade information in violation of his agent contract, Hartin has misappropriated

the trade secrets of Al L.

       17.    The Agent Contract between Hartin and AIL allowed for AIL to advance

commissions to Hartin on policies Hartin sold, which AIL did.

       18.    The Agent Contract between Hartin and AIL states that "[a]fter termination

of this Contract, with or without cause any Advance Commissions that have not been fully

repaid will be immediately repaid by the Agent."

       19.    Hartin has not repaid all Advanced Commissions to AIL.

       20.    Hartin must immediately repay all Advanced Commissions to AIL.




PLAINTIFF AMERICAN INCOME LIFE
INSURANCE COMPANY'S ORIGINAL COMPLAINT                                           Page 5 of 11
       Case 6:19-cv-00266-ADA-JCM Document 1 Filed 04/16/19 Page 6 of 11




                                V.     CAUSES OF ACTION

Cause of Action No. 1: Breach of Contract

        21.    Plaintiff incorporates paragraphs 6-20 as if fully set out herein.

        22.   AIL and Hartin entered into the Agent Contract on February 13, 2018. See

Exh. 1. Under the Agent Contract, AIL provided Hartin access to All's confidential and

proprietary information.

        23.   Hartin failed to perform his obligations under the Agent Contract, therefore

breaching the parties' agreement. Hartin expressly agreed (1) to not use the confidential

information provided to him during his tenure except in connection with his performance

of his duties under the Agent Contract; (2) to refrain from soliciting Company

representatives to end their relationship with the Company; and (3) to refrain from

engaging in any conduct that would injure the business or reputation of AIL. See Ex. 1 at

1, 3. Hartin knowingly and repeatedly did each of the foregoing things, thus breaching

his Agent Contract.

        24.   AIL has suffered both monetary damages and damages to its goodwill and

reputation as a result of Hartin's breach and is additionally entitled to the injunctive relief

sought herein.

        25.   Hartin further failed to perform his obligations under the Agent Contract by

failing to immediately repay all Advanced Commissions to AIL, thereby causing monetary

damages to AIL.

Cause of Action No. 2: Tortious Interference with Existing Contract

        26.   Plaintiff incorporates paragraphs 6-25 as if fully set out herein.




PLAINTIFF AMERICAN INCOME LIFE
INSURANCE COMPANY'S ORIGINAL COMPLAINT                                              Page 6 of 11
      Case 6:19-cv-00266-ADA-JCM Document 1 Filed 04/16/19 Page 7 of 11




          27.   Hartin also has tortiously interfered with All's existing contracts with its

customers. 1

          28.   AIL had valid and enforceable contracts with each agent listed in

paragraph 14.      On information and belief, Hartin interfered with those contracts by

intentionally and improperly inducing those agents to leave AIL and join him in working

for Family First Life. AIL has suffered both monetary damages and damages to its

goodwill as a result of Hartin's actions.

Cause of Action No. 3: Trade Secret Misappropriation

          29.   Plaintiff incorporates paragraphs 6-28 as if fully set out herein.

          30.   Under the Texas Uniform Trade Secrets Act ("TUTSA"), the elements of

trade secret misappropriation are (1) the plaintiff owned a trade secret; (2) the defendant

misappropriated the trade secret; and (3) the misappropriation caused injury if the plaintiff

seeks damages. Tex. Civ. Prac. & Rem. Code §§ 134A.002, 134A.004(a). Here, on

information and belief, Hartin misappropriated All's trade secrets by using All's customer

lists, agent lists, lead lists, sale methods, and other related materials owned by AIL, which

Hartin had previously acknowledged as All's confidential and proprietary information, to

improperly induce agents to leave AIL and sell life insurance products for other

companies.

          31.   AIL is entitled to damages as alleged herein as well as the injunctive relief

sought.



 1The elements of tortious interference with an existing contract are the following:
      (1) the plaintiff had a valid contract;
      (2) the defendant willfully and intentionally interfered with that contract;
      (3) the defendant's interference proximately caused the plaintiffs injury; and
      (4) the plaintiff incurred actual damage or loss.
 Community Health Syst. Professional Services v. Hansen, 525 S.W.3d 671, 689 (Tex. 2017).

PLAINTIFF AMERICAN INCOME LIFE
INSURANCE COMPANY'S ORIGINAL COMPLAINT                                                 Page 7 of 11
      Case 6:19-cv-00266-ADA-JCM Document 1 Filed 04/16/19 Page 8 of 11




                                      VI.   DAMAGES

       32.    Plaintiff incorporates paragraphs 6-30 as if fully set out herein.

       33.    As a result of Hartin's breach of contract, tortious interference with existing

contracts, and misappropriation of trade secrets, AIL is entitled to monetary relief,

including attorney's fees under Chapter 38.001 of the Texas Civil Practice and Remedies

Code, TUTSA § 134A.205 and the Agent Contract, the value of which exceeds

$75,000.00.

                               VII.    INJUNCTIVE RELIEF

       34.    Plaintiff incorporates paragraphs 6-33 as if fully setout herein.

       35.    Further, AIL is entitled to injunctive relief, including a temporary injunction

to maintain the status quo until judgment is entered and a permanent injunction after

judgment is entered. A Motion for a Preliminary Injunction is filed concurrently with this

Complaint. Without the Court entering both a preliminary temporary injunction and a

permanent injunction against Hartin, his behavior of soliciting AIL agents to end their

relationship with AIL, as well as misusing All's proprietary and confidential trade secret

information will continue and irreparably harm AIL and may well expand to the solicitation

of existing and prospective customers of AIL.

       36.    Specifically, Al!- asks the Court to immediately enjoin Defendant, John V.

Hartin, and all those in active concert or participation with him, from taking any and all

actions consummating, effectuating, or assisting in any of the following while this action

is pending, and until final judgment is entered by the Court:

       a. Destroying, distributing, disclosing, transmitting, duplicating, or using in any
          manner and failing to hold strictly confidential all information/materials of AIL or
          the Company (whether electronic or in hard copy format) (pending return to
          AIL, via All's counsel at the below address), including but not limited to:


PLAINTIFF AMERICAN INCOME LIFE
INSURANCE COMPANY'S ORIGINAL COMPLAINT                                             Page 8 of 11
       Case 6:19-cv-00266-ADA-JCM Document 1 Filed 04/16/19 Page 9 of 11




                 i.       all copies of all policyholder information
               ii.        lead lists;
              iii.        referral lists;
              iv.         agent lists;
               v.         customer lists;
             vi.          AIL sales methods, policies, and procedures; and
             vii.         any other materials related to the solicitation and/or sale of American
                          Income Life Insurance Company policies.

       b. Soliciting or contacting any AIL Representatives or Agents in connection with,
          or for the purpose of inducing them to end their relationship with AIL;

       c. Soliciting or contacting any policyholders, or potential policy holders of AIL in
          connection with, or for the purpose of soliciting them to change life insurance
          companies/products; and

       d. If contacted by a policyholder of the Company, failing to direct that policyholder
          for further service to AIL representative, Debbie Gamble, at (254) 761-6672 or
          dgamble@ailife.com, or directing the policyholder to a business other than the
          Company.

                          VIII.     ATTORNEY'S FEES AND INTEREST

       37.        Plaintiff incorporates paragraphs 6-36 as if fully setout herein.

       38.        As a result of Hartin's improper actions, AIL was forced to seek

representation by counsel to protect its rights under the contract. As such, AIL is also

entitled to reasonable and necessary attorney's fees, as provided by the Agent Contract,

Texas Civil Practice and Remedies Code, Chapter 38, and the Texas Uniform Trade

Secrets Act § 134A.005.

       39.        AIL is also entitled to prejudgment and post-judgment interests, costs, and

any other relief in law or in equity, to which it may be entitled.

                                  IX.   CONDITIONS PRECEDENT

       40.        All conditions precedent to recovery by plaintiff have been performed,

have occurred, or have been excused.



PLAINTIFF AMERICAN INCOME LIFE
INSURANCE COMPANY'S ORIGINAL COMPLAINT                                                Page 9 of 11
      Case 6:19-cv-00266-ADA-JCM Document 1 Filed 04/16/19 Page 10 of 11




                                           PRAYER
        WHEREFORE PREMISES CONSIDERED, Plaintiff, American Income Life

Insurance Company, respectfully requests that upon the Court's review of the facts,

evidence, the applicable law, that AIL be awarded actual damages, attorney's fees,

prejudgment and post-judgment interest, costs, and preliminary and permanent injunctive

relief that enjoins Hartin, at a minimum, from engaging in the following conduct:

        a. Destroying, distributing, disclosing, transmitting, duplicating, or using in any
           manner and failing to hold strictly confidential all information/materials of AIL or
           the Company (whether electronic or in hard copy format) (pending return to
           AIL, via All's counsel at the below address), including but not limited to:

                i.    all copies of all policyholder information
              ii.     lead lists;
             iii.     referral lists;
             iv.      agent lists;
              v.      customer lists;
            vi.       AIL sales methods, policies, and procedures; and
            vii.      any other materials related to the solicitation and/or sale of American
                      Income Life Insurance Company policies.

        b. Soliciting or contacting any AIL Representatives or Agents in connection with,
           or for the purpose of inducing them to end their relationship with AIL;

        c. Soliciting or contacting any policyholders, or potential policy holders of AIL in
           connection with, or for the purpose of soliciting them to change life insurance
           companies/products; and

       d. If contacted by a policyholder of the Company, failing to direct that policyholder
          for further service to AIL representative, Debbie Gamble, at (254) 761-6672 or
          dgamble@ailife.com, or directing the policyholder to a business other than the
          Company.

       AIL also prays for any and all other relief to which it may show itself to be justly

entitled.




PLAINTIFF AMERICAN INCOME LIFE
INSURANCE COMPANY'S ORIGINAL COMPLAINT                                           Page 10 of 11
     Case 6:19-cv-00266-ADA-JCM Document 1 Filed 04/16/19 Page 11 of 11




                                   Respectfully submitted,




                                   ~    y Mcswain
                                   State Bar No. 13861100
                                   mcswain@thetexasfirm.com
                                   Lauren J. Olivarez
                                   State Bar No. 24084275
                                   olivarez@thetexasfirm.com
                                   Beard, Kultgen, Brophy Bostwick &
                                   Dickson, PLLC
                                   220 South Fourth Street
                                   Waco, Texas 76701
                                   Telephone: (254) 776-5500
                                   Telecopier: (254) 776-3591

                                   ATTORNEYS FOR PLAINTIFF

                                   AMERICAN INCOME LIFE
                                   INSURANCE COMPANY




PLAINTIFF AMERICAN INCOME LIFE
INSURANCE COMPANY'S ORIGINAL COMPLAINT                           Page 11 of 11
